Citation Nr: 1825322	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in March 2011 at which he was diagnosed with bilateral sensorineural hearing loss and recurrent tinnitus.  The examiner noted that there were no complaints of hearing loss and tinnitus during service and no audiograms until 40 years after service.  He wrote that he therefore could not resolve the issue of service connection without resorting to speculation.

In a March 2011 statement, a former co-worker and friend wrote that he had known the Veteran since 1985.  During the whole time they had known each other, the Veteran would ask for things to be repeated due to tinnitus.  In addition, the Veteran had hearing difficulty throughout the time they had known each other.  The Veteran's ex-wife wrote in January 2013 that they met in 1981 and that he had difficulty hearing and ringing in his ears at that time.  The Veteran wrote in October 2014 that he had decreased hearing and intermittent tinnitus during service.  He also noted that he was exposed to loud noise while serving aboard a World War II era destroyer.

The VA examiner did not consider the credible reports of record that the Veteran noticed some hearing loss and tinnitus during service and that those who knew him were aware of his hearing loss and tinnitus by the 1980s.  Therefore, a new examination must be obtained before the claim can be decided on the merits.

VA treatment records through May 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from May 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2012 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of his hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus were incurred in service or within a year of service or are otherwise related to service.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should assume as credible the Veteran's reports of noticing hearing loss and tinnitus during service and the lay statements regarding him having difficulty hearing and tinnitus since at least 1981.  The examiner is also asked to comment on whether the pattern of the Veteran's hearing loss is consistent with noise induced hearing loss.

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.

3.  Thereafter, readjudicate the claim of service connection for a bilateral hearing loss and tinnitus.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


